Judge Owsley
delivered the opinion.
This writ of error, is brought to. reverse a decree pronounced by the circuit court, sustaining the defendants’' demurrer to the complainants’ bill, and dismissing the bill with cost.
The case of Tilford, &c. against Emerson, &c. 1 Marshall, 483, is decisive against the decree of the circuit *220eeurt; In that case it was held, that different* persbojt folding different parcels of land, but derived from the sam© source, might unite in a suit brought to investigate the va~ lidity of the common claim Li ibis case, the S'crimegers1 c*a*m distinct parcels of the same tract, and their bill ivas< exhibited for the purpose of investigating the validity of the* entry under which they both claim.
Persons tinct'^arces of land under the same u" nite irTa^suit for adjusting titlecommon
WvMiffé for appellants.
decree must therefore be reversed4 With cost, and5 cause remanded, and leave given to the defendants t» answer the bill; but if they should (ail to answer within suc^ hme as tbe court may direct, the complainants’ bill* may be considered as confessed, and a decree resdered’aft-' cording to the equity of tbeir ease.-